DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
“a base configured to…” in claims 1, 10 and 15.
“a figure driver configured to…” in claim 1.
“a communication transceiver configured to…” in claims 1 and 10.
“a management server for…” in claim 1.
“a figure authenticator configured to…” in claim 1.
“an output interface configured to output…” in claim 5.
“a memory configured to store…” in claim 7.
“a figure configured to…” in claims 10 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zheng et al. (US 2013/0288563 A1).
Regarding claim 1, Zheng et al. disclose an action robot comprising: a figure (Figs. 1, 6, 13 and 30, element 22, 2190) including an authentication memory (Fig. 1-4, 6, 13, element 26) in which identification information is stored (paragraph 0084-0085, 0172-0173, 0177); and a base (Figs. 1-4 and 30, element 24, 40 and/or 2180) configured to output an action (via Fig. 5, element 36, 38) using the figure when the figure is mounted (Fig. 7, block 100; paragraph 0085, 0087, 0090, 0097, 0109), wherein the base includes: a figure driver (Fig. 5, element 36, 38, 48, 60, 62; Fig. 13, element 204) configured to drive the figure such that the figure outputs a predetermined action (paragraph 0085-0089, 0119, 0231); a communication transceiver (wireless communication transceiver) configured to establish connection (via Fig. 30, element 2010) with a management server (Fig. 30, element 2020) for performing authentication (Fig. 29, blocks 2070-2110) of the mounted figure (paragraph 0170-0174); a figure authenticator (Fig. 28, block 2070) configured to acquire the identification information (authentication code) stored in the authentication memory when the figure is mounted (paragraph 0173); and a processor (Fig. 5, element 56) configured to (Figs. 28-29, block 2080) control the communication transceiver to transmit the acquired identification information to the management server (paragraph 0173).
	Regarding claim 2, Zheng et al. disclose the action robot of claim 1, wherein the processor: receives a control signal (Figs. 28-29, blocks 2100-2110) related to an authentication result (Figs. 28-29, block 2090) of the figure from the management server through the communication transceiver, and determines (Figs. 28-29, blocks 2120-2130) whether an action is output using the figure based on the received control signal (paragraphs 0173-0176).
	Regarding claim 3, Zheng et al. disclose the action robot of claim 2, wherein the processor prevents driving of the figure based on the received control signal when authentication of the figure by the management server has failed (Fig. 7, block 106 is NO, provide error message at block 108; paragraph 0097).
	Regarding claim 4, Zheng et al. disclose the action robot of claim 2, wherein the processor controls the figure driver to output an action using the figure when authentication of the figure by the management server has succeeded (paragraph 0106, 0109, 0177).
	Regarding claim 5, Zheng et al. disclose the action robot of claim 4, further comprising an output interface configured to output content data (Fig. 5, element 34, 36, 38, 58, 60, 62), wherein the processor controls the figure driver based on action control data corresponding to the content data (paragraph 0085-0088).
	Regarding claim 6, Zheng et al. disclose the action robot of claim 5, wherein the content data and the action control data (new programs) are received (Fig. 7, block 110) from a server or a terminal connected through the communication transceiver (paragraph 0086).
	Regarding claim 7, Zheng et al. disclose the action robot of claim 1, further comprising a memory configured to store the identification information of the base, wherein the processor transmits 
	Regarding claim 8, Zheng et al. disclose the action robot of claim 1, wherein the processor recognizes a type of the figure or authenticates compatibility of the figure (figure has unique authentication code), based on authentication data stored in a memory and the acquired identification information (paragraph 0199, 0173).
	Regarding claim 9, Zheng et al. disclose the action robot of claim 1, wherein the figure authenticator includes a near field communication (NFC) reader, and wherein the authentication memory includes an NFC tag (paragraph 0156, 0199, 0202, 0207, 0213, 0235).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 2013/0288563 A1) in view of Zheng (US 2009/0137185 A1).
	Regarding claim 10, Zheng et al. teach a management server (Fig. 30, element 2020), the management server comprising: a communication transceiver configured to receive first identification information (authentication code) of the figure from the action robot (Figs. 28-29, block 2080; paragraph 0171-0173); and a processor configured to: perform authentication of the figure (Figs. 28-29, block 2090) based on the received first identification information, and transmit a control signal for activating or deactivating (Figs. 28-29, block 2120) driving of the figure (Figs. 28-29, block 2100) to the 
	Zheng et al. are silent regarding performing the authentication based in part on user information received from a terminal.
	Zheng teaches a technique for authenticating a figure based in part on user information received from a terminal (paragraph 0034). It would have been obvious to a person having ordinary skill in the art to apply the well-known technique taught by Zheng to the prior art system taught by Zheng et al. That is, it would have been obvious to configure the prior art system taught by Zheng et al. perform authentication of the figure based on the received first identification information and user information received from a terminal by applying the technique taught by Zheng. Application of the well-known technique taught by Zheng to the prior art system taught by Zheng et al. would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such application would have yielded predictable results. The predictable results including: a processor configured to perform authentication of the figure based on the received first identification information and user information received form a terminal.
 	Regarding claim 11, Zheng et al. teach the management server of claim 10, wherein the processor: further receives second identification information of the base from the action robot (Figs. 28-29, element 2080; paragraph 0173), determines whether the received first identification information is present in a database (Figs. 28-29, block 2080; Fig. 30, element 2160; paragraphs 0172-0173).
According to the combination of Zheng et al. and Zheng outlined above, the processor receives the user information from a terminal matching the second identification information when the first identification information is present in the database, and performs authentication of the figure depending on whether the received user information matches user information matching the first 
	Regarding claim 12-13, According to the combination of Zheng et al. and Zheng as applied to claim 11 above, the combination teaches, wherein the processor: transmits a control signal for activating driving of the figure to the action robot (Zheng et al. Fig. 28-29, block 2100-2110) when the received user information matches the user information matching the first identification information (Zheng paragraph 0034), and transmits a control signal for deactivating driving of the figure to the action robot when the received user information does not match the user information matching the first identification information. It is implicit in the teachings of both Zheng et al. and Zheng that driving of the figure is disabled responsive to failed authentication.
Regarding claim 13, Zheng et al. teach the management server of claim 11, wherein the processor: transmits authentication success notification to the terminal when the received user information matches the user information matching the first identification information (Figs. 28-29, block 2120), and transmits authentication failure notification to the terminal when the received user information does not match the user information matching the first identification information (Fig. 7, block 108; paragraph 0097).
Regarding claim 14, Zheng et al. teaches the management server of claim 11. According to the combination above, Zheng teaches that the processor transmits a user information request to a terminal matching the second identification information when the first identification information is not present in the database, and stores the user information received from the terminal and the first identification information in the database (paragraph 0034).
Allowable Subject Matter
Claims 15-19 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE MOYER whose telephone number is (571)270-7821. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dale Moyer/Primary Examiner, Art Unit 3664